Exhibit 10.29 RAPTOR PHARMACEUTICAL CORP.2010 stock Incentive PLAN 2 Raptor Pharmaceutical Corp., a Delaware corporation, (the “Company”), pursuant to its 2010 Stock Incentive Plan, as amended from time to time (the “Plan”), hereby grants to the holder listed below (the “Participant”), an award of restricted share units (“Restricted Share Units” or “RSUs”).Each vested Restricted Share Unit represents the right to receive, in accordance with this Restricted Share Unit Award Agreement (the “Agreement”), one share of common stock of the Company (“Share”).This award of Restricted Share Units is subject to all of the terms and conditions set forth herein and the Plan, which is incorporated herein by reference.Unless otherwise defined herein, the terms defined in the Plan shall have the same defined meanings in this Agreement.
